DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 216 been renumbered as 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 10, 12, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokomitsu, US 2018/0063421 A1.
Regarding claim 1, Yokomitsu discloses a sensor monitoring assembly (smartphone 40 in fig. 1 and 40A in fig. 12B) for use with a recording device (10B), the sensor monitoring assembly comprising:
a controller (a controller is an inherent feature in the smartphone 40B to perform the operations discussed in the invention (¶ 0037-0038, 0048, 0068-0070, 0176, 0179 and 0201-0207));
a receiver (Note that a receiver or transceiver is an inherent feature in the smart phone 40 as it is used to communicate with the wearable camera 10 as well as the activity meter (200 in fig. 12B)) in communication with the controller and operable to receive a first communication signal from a sensor (activity meter 200; ¶ 0175-0176, 0180-0181), the sensor being configured to transmit the first communication signal (using communicator 205 and antenna 206 (See fig. 13)) in response to detecting an event of interest (Note in fig. 16, that the activity meter 200 sends detected information to the smartphone (S152; ¶ 0202) and the receiver receives the transmitted information from the activity meter 200 to determine the occurrence of an event (¶ 0153)); and
a transmitter (Note that a transmitter or transceiver is an inherent feature in the smart phone 40 as it is used to communicate with the wearable camera 10 as well as the activity meter (200 in fig. 12B)) in communication with the controller and operable to transmit a second communication signal (start recording request S162; ¶ 0205) to a recording device (wearable camera 10B) to cause the recording device to begin recording data (¶ 0205), wherein the controller is configured to cause the transmitter to transmit the second communication signal to the recording device in response to the receiver having received the first communication signal (Note that the transmission of the start recording request in S162 along with other requests to the wearable camera 10B are made in response to the smart phone receiving the first communication signal (See fig. 16; ¶ 0202-0205)).

Regarding claim 9, Yokomitsu discloses that wherein the event of interest comprises at least one of door movement, window movement, a garage door opening, movement of a mailbox, activation of a siren, disconnection of the recording device from a connector or mount, disconnection of the recording device from an officer, turning off a vehicle, turning on the vehicle, movement of a vehicle trunk, a sudden change in movement, and a sudden change in sound (Yokomitsu discloses detecting action relating to the movement or posture of police officer 3 who has wearable camera 10 mounted on the uniform or carries wearable camera 10 by using acceleration sensor AC (¶ 0085)).

Regarding claim 10, Yokomitsu discloses that the recording device is a single recording device configured for wear by a police officer, the recording device being a body camera (See fig. 2, ¶ 0052).

Regarding claim 12, Yokomitsu discloses that the recording device is configured to operatively communicate with the sensor monitoring assembly within a predetermined range (Yokomitsu teaches the use of BLE and WLAN for communication between the camera (using WLAN communicator 21B and BLE communicator 21A in fig. 4), activity meter 200 and the smart phone (¶ 0070, ¶ 0179).  It is noted that BLE and WLAN are considered communication methods for limited area of range.  Thus, by teaching the use of BLE or WLAN, Yokomitsu teaches the recording device is configured to operatively communicate with the sensor monitoring assembly within a predetermined range).

Regarding claim 16, Yokomitsu discloses that the recording device is a camera mounted on a vehicle (See fig. 2, ¶ 0052).

Regarding claim 17, Yokomitsu discloses that the recording device is a camera worn by an individual (¶ 0034-0040).

Regarding claim 20, claim 20 is a method claim for the operations recited in the apparatus of claim 1.  Therefore, limitations of claim 20 have been discussed and analyzed in the rejection of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yokomitsu, US 2018/0063421 A1 in view of Li, US 2019/0253857 A1.
Regarding claim 2, Yokomitsu fails to teach that the controller is further configured to:
periodically scan, with the receiver, for the first communication signal to determine presence of the sensor in an activated state within an operating range of the sensor monitoring assembly; and
periodically scan, with the receiver, for a third communication signal from the recording device to determine presence of the recording device within an operating range of the sensor monitoring assembly.
However, Li discloses a Bluetooth connection method where a first device (Fig. 1) periodically attempts to communicate to another device (See fig. 3) that was disconnected because it was out of range to reestablish communication and pair to it (¶ 0091-0092 and 0094-0123 for description of scanning and connection/reconnection between the two devices).
Thus, after considering the teaching of Li, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to configure the controller to periodically scan, with the receiver, for the first communication signal to determine presence of the sensor in an activated state within an operating range of the sensor monitoring assembly; and periodically scan, with the receiver, for a third communication signal from the recording device to determine presence of the recording device within an operating range of the sensor monitoring assembly.  The motivation to do so would have been to allow an automatic reconnection between the devise without affecting power consumption as suggested by Li (¶ 0005).

Regarding claim 3, the combined teaching of Yokomitsu in view of Li further teaches that the controller is further configured to periodically scan for the first communication signal at least every three seconds (Li discloses attempting to communicate at different time interval (2, 4, 87 or 256 seconds) depending on whether is the first, second, third or fourth attempt to save power (¶ 0092)).  Grounds for rejecting claim 2 apply here.

Regarding claim 4, the combined teaching of Yokomitsu in view of Li further teaches that the controller is further configured to periodically scan for the third communication signal at least every thirty seconds (Li discloses attempting to communicate at different time interval (2, 4, 87 or 256 seconds) depending on whether is the first, second, third or fourth attempt to save power (¶ 0092)).  Grounds for rejecting claim 2 apply here.
Regarding claim 5, the combined teaching of Yokomitsu in view of Li further teaches that the controller is further configured to: in response to determining that a connection between the recording device and the sensor monitoring assembly is interrupted, periodically transmit, with the transmitter over a predetermined time interval, a fourth communication signal to reestablish a connection between the recording device and the sensor monitoring assembly (As discussed in the rejection of claim 2, Li discloses that a first device (Fig. 1) periodically attempts to communicate to another device (See fig. 3) that was disconnected because it was out of range to reestablish communication and pair to it (¶ 0091-0092 and 0094-0123 for description of scanning and connection/reconnection between the two devices)).  Grounds for rejecting claim 2 apply here.

Regarding claim 6, the combined teaching of Yokomitsu in view of Li further teaches that the controller is further configured to: periodically scan, with the receiver, for a predetermined Bluetooth Low Energy (BLE) beacon associated with the recording device (Li discloses the use of BLE to make the reconnection attempts to save power when reconnecting to the other device (¶ 0103-0111)); and in response to detecting a presence of the predetermined BLE beacon, link the recording device with the sensor monitoring assembly (See steps S312-S318 in fig. 3; ¶ 0094-0123). Grounds for rejecting claim 2 apply here.

Regarding claim 13, the combined teaching of Yokomitsu in view of Li further teaches that the predetermined range is approximately 200 feet (Note that Li discloses that the range of BLE can be tens of meters up to a hundred and that the connectable distance of the classic Bluetooth may be several meters, more than ten meters, or tens of meters (¶ 0111).  Thus by teaching that the range can be a range from several meters to a hundred meters, Li discloses that the predetermined range is approximately 200 feet as claimed).

Regarding claim 14, the combined teaching of Yokomitsu in view of Li further teaches that the predetermined range is approximately 25 feet (Note that Li discloses that the range of BLE can be tens of meters up to a hundred and that the connectable distance of the classic Bluetooth may be several meters, more than ten meters, or tens of meters (¶ 0111).  Thus by teaching that the range can be a range from several meters to a hundred meters, Li discloses that the predetermined range is approximately 25 feet as claimed).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yokomitsu, US 2018/0063421 A1 in view of Hagio, US 2022/0012496 A1.
Regarding claim 7, Yokomitsu fails to teach that the controller is further configured to: monitor for predetermined voltage activity associated with the recording device; and upon detecting the predetermined voltage activity, link the recording device with the sensor monitoring assembly.
However, Hagio discloses the concept of determining the remaining battery level in an unmanned aerial vehicle (32a in fig. 24) and based on the determination that the battery level is low, the unmanned vehicle sends a signal to a base station (31), and the base station (31) communicates to the unmanned vehicle and instruction to return to the base station after another unmanned aerial vehicle (32b) takes over on the location of the first unmanned aerial vehicle (32a) (¶ 0299-0303 and 0312-0315).
Thus, after considering the teaching of Hagio, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have the controller configured to monitor for predetermined voltage activity associated with the recording device; and upon detecting the predetermined voltage activity, link the recording device with the sensor monitoring assembly.  The motivation to do so would have been to allow providing surveillance of a particular area for a long period of time as suggested by Hagio (¶ 0326).

Regarding claim 11, although Yokomitsu fails to teach that the sensor monitoring assembly is configured to communicate with multiple recording devices simultaneously, Hagio discloses the concept of having a base station communicating with multiple unmanned aerial vehicles (32a-32c in fig. 24) so that when a determination that the battery level is low is made, the unmanned vehicle sends a signal to a base station (31), and the base station (31) communicates to the unmanned vehicle and instruction to return to the base station after another unmanned aerial vehicle (32b) takes over on the location of the first unmanned aerial vehicle (32a) (¶ 0299-0303 and 0312-0315; see also fig. 25A (This teaches the concept of communicating with two recording devices simultaneously)).  Thus, after considering the teaching of Hagio, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have the sensor monitoring assembly configured to communicate with multiple recording devices simultaneously.  The motivation to do so would have been to allow providing surveillance of a particular area for a long period of time as suggested by Hagio (¶ 0326).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yokomitsu, US 2018/0063421 A1 in view of Paff, US Patent 6,665,004 B1.
Regarding claim 8, Yokomitsu fails to teach that the controller is further configured to: register an identifier of the recording device into a local sensor database file; and record a log of events associated with the sensor and the recording device.
However, Paff discloses the concept of registering a camera into a database (Note that the user may register the cameras in the database of the system (Col. 18, line 47 – col. 19, line 2)) and record a log of events associated with sensors (6 in fig. 1) and the recording device (CCTV cameras 7 in fig. 1) (See col. 17, line 56 – col. 19, line 46).
Thus, after considering the teaching of Paff, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to allow access to a user to review any detected event as can be appreciated in Paff (See col. 17, line 56 – col. 19, line 46).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yokomitsu, US 2018/0063421 A1 in view of Siminoff, US 2018/0053408 A1.
Regarding claim 18, although Yokomitsu fails to teach that the recording device is an internet service with a receiving application programming interface, Siminoff discloses the concept of recording event data from cameras (100 in fig. 1) and other sensing devices (motion sensor, ¶ 0160 or passive infrared sensors, ¶ 0194) in a remote storage (116) using an internet service through an application programming interface (API) (¶ 0158 and 0162-0165).  Thus, after considering the teaching of Siminoff, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have an internet service with a receiving application programming interface as the recording device.  The motivation to do so would have been to integrate new features and ease integration of components in the system as can be appreciated from Siminoff (¶ 0165).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yokomitsu, US 2018/0063421 A1 in view of Tanabiki, US 2016/0360088 A1.
Regarding claim 19, although Yokomitsu fails to teach that the sensor monitoring assembly communicates only with a recording device having a predetermined service set identifier, Tanabiki discloses the concept of connecting a camera (10 in fig. 2) to a vehicle mounted recorder (62) by using a pairing process that uses password and SSID (¶ 0134).  Thus, after considering the teaching of Tanabiki, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have the sensor monitoring assembly communicating only with a recording device having a predetermined service set identifier.  The motivation to do so would have been to prevent an unwanted individual from accessing the recorded information.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
September 29, 2022